NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE MANUEL TELLO FARIAS, AKA                  No.    15-70317
Jorge Tello,
                                                Agency No. A081-620-521
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Jorge Manuel Tello Farias, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Tello Farias’ contentions as to the proposed

social groups of deportees and family because he failed to raise them before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      Substantial evidence supports the agency’s determination that Tello Farias

failed to demonstrate a nexus between the harm he experienced or fears in Mexico

and a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(an applicant’s “desire to be free from harassment by criminals motivated by theft

or random violence by gang members has no nexus to a protected ground”). Thus,

Tello Farias’ asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Tello Farias failed to show it is more likely than not that he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.

                                          2